Case 1:14-cv-02887-JLK-MEH Document 187-7 Filed 06/20/19 USDC Colorado Page 1 of 2




                         Exhibit D
Case 1:14-cv-02887-JLK-MEH Document 187-7 Filed 06/20/19 USDC Colorado Page 2 of 2



                             CORPORATE POLICY & PROCEDURE                       NUMBER:
                                       MANUAL                                       1.2.7
                            CHAPTER: 01 - General Administration              SUPERSEDES:
                                                                                   4/1/13
                            TITLE: 1.2.7 Recordings Prohibited
                                                                               EFFECTIVE:
                                                                                   7/31/17



   POLICY

   Due to institutional security as well as the confidentiality and privacy afforded employees,
   clients, and individuals receiving contracted services, GEO Group, Inc. (GEO) prohibits third
   party digital and video recordings of any kind unless the required notifications are made and
   approval is obtained. This policy does not restrict GEO’s operational security procedures.

   GUIDELINES

   A. There are to be no electronic recordings of any kind made at facilities and other locations
      unless there has been prior approval given by the Legal Department or the CEO.

   B. This prohibition does not apply to GEO’s routine surveillance which includes recording use
      of force incidents, and all interaction with individuals receiving contracted services
      anywhere on GEO property; recording for instruction/training; recording of any out-briefing
      or evaluation resulting from an audit; recording of administrative meetings; or where
      lawfully required during a governmental investigation.




   APPROVED: _____________________
             Corporate Policy Director

                    7/31/17
   EFFECTIVE:_______________________


   POLICY OWNER: Louis Carrillo, Vice President, Corporate Counsel




                                                                                      Page 1 of 1
